                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                    Case No. 18-CR-145

HOFSCHULZ et al.,

                               Defendant.


        RESPONSE TO DEFENDANT’S MOTION TO SUBSTITUTE COUNSEL


       The United States of America, by Matthew D. Krueger, United States Attorney for

the Eastern District of Wisconsin, and Matthew L. Jacobs and Julie F. Stewart, Assistant United

States Attorneys, and Louis Manzo, Trial Attorney for the United States Department of Justice,

hereby respectfully submits the Government’s position on Defendant’s Motion to Substitute

Attorney (Dkt. No. 60).

       The United States does not object to Defendant Lisa Hofschulz’s motion to substitute

Attorney Beau Brindley for Brent Nistler and James Cirincione as long as the substitution does

not impact any of the deadlines, including the trial date, set by this Court on September 18, 2019

(Dkt. No. 59). During the hearing on September 18, 2019, the United States explained that it

opposes any further delay of trial in this matter because, among other reasons, any such delay

would be harmful to the victims and public interest in this case. This Court granted Defendant’s

motion for a continuance to February, but noted, on the record, that the February 18, 2020 trial

date and other deadlines were firm. The United States maintains its opposition to any further

delay in this case, but has no objection to Lisa Hofschulz’s retention of a new attorney as long as

the substitution does not create any further delay.
Dated at Milwaukee, Wisconsin, this 7th day of October, 2019.


                                           MATTHEW D. KRUEGER
                                           United States Attorney


                                           By:     s/ Julie F. Stewart
                                                  JULIE F. STEWART (ILBN: 6304085)
                                                  MATTHEW L. JACOBS (WBN: 1017227)
                                                  Assistant United States Attorneys
                                                  Office of the United States Attorney
                                                  Eastern District of Wisconsin
                                                  517 East Wisconsin Avenue, Room 530
                                                  Milwaukee, WI 53202
                                                  Telephone: (414) 297-1700
                                                  Fax: (414) 297-1738
                                                  E-Mail: Julie.Stewart@usdoj.gov
                                                           Matthew.Jacobs2@usdoj.gov


                                                  Louis Manzo (MABN: 688337)
                                                  Trial Attorney
                                                  Fraud Section
                                                  Department of Justice
                                                  1400 New York Ave NW
                                                  Washington, DC 20005
                                                  (202) 262-6570
                                                  Louis.Manzo@usdoj.gov
